WORLDWIDE ENERGY & MANUFACTURING USA, INC. 408 N. CANAL STREET, UNITS A&B SOUTH SAN FRANCISCO, CA 94080 May 3, 2010 VIA FACSIMILE (202-772-9210) AND EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Pamela Long, Assistant Director Re: Worldwide Energy & Manufacturing USA, Inc. Registration Statement on Form S-1 File No. 333-164900 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), Worldwide Energy & Manufacturing USA, Inc.(the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 9:00 am, Eastern Time, Thursday, May 6, 2010 or as soon thereafter as possible We hereby acknowledge the following: · that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Worldwide Energy & Manufacturing USA, Inc. By: /s/Jimmy Wang Name: Jimmy Wang Title:Chief Executive Officer
